Eminent domain; taking and destruction of private property in time of war to prevent enemy possession. Opinion 120 C. Cls. 518.
On the decision and mandate of the Supreme Court, 344 U. S. 149, it was ordered “that in conformity with the opinion and mandate of the Supreme Court, remanding the cause to this court for preceedings in conformity with such opinion, the judgment of this court rendered in these cases on November 6, 1951 be and the same is vacated and withdrawn insofar as it relates to the Pandacan claims of Caltex (Philippines), Inc., Standard-Vacuum Oil Company, and the Shell Company of Philippine Islands, Limited, and the petitions herein are dismissed insofar as they relate to such Pandacan claims. In all other respects the judgment of November 6,1951, is to remain in full force and effect.”